               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

KEVIN MICHAEL GREEN,

     Plaintiff,

v.                                   CIVIL ACTION NO. 1:18-01293

WARDEN, FCI HAZELTON,

     Defendant.

                   MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).   Magistrate Judge Tinsley submitted to the

court his Findings and Recommendation on October 24, 2019, in

which he recommended that the district court deny plaintiff’s

motion for summary judgment, dismiss plaintiff’s amended petition

under 28 U.S.C. § 2241 and dismiss this civil action from the

court’s docket for lack of jurisdiction.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Tinsley’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.    Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).   Moreover, this court need not conduct a de novo

review when a plaintiff “makes general and conclusory objections
that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.”    Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

        Green timely filed objections to the PF&R.   See ECF No.

23.   With respect to those objections, the court has conducted a

de novo review.

        On December 19, 2009, in the United States Court for the

Eastern District of Kentucky, Green pled guilty to two counts of

Armed Bank Robbery Involving Kidnapping, in violation of 18

U.S.C. § 2113(a), (d), and (e), and two counts of Using or

Carrying a Firearm During a Crime of Violence, in violation of 18

U.S.C. § 924(c)(1)(A).   Green’s convictions stem from two

separate bank robberies, one in London, Kentucky, on June 24,

2004, and the other in Harrogate, Tennessee, on February 4, 2005.

Green consented to have the Tennessee charges transferred to the

Kentucky court for prosecution.

        Green was sentenced to a term of imprisonment of 180

months on the Kentucky bank robbery count and 84 months on the

Kentucky 924(c) count, sentences to run concurrently.   A sentence

of 180 months was imposed on the Tennessee robbery count, also to

run concurrently with the sentence imposed on the Kentucky

charges.   A sentence of 150 months on the second 924(c) count was

imposed to run consecutively to the sentence imposed on the other

counts, for a total sentence of 330 months.


                                  2
       Magistrate Judge Tinsely ultimately concluded that

Green’s claim based upon Johnson, Dimaya, and Davis was not

cognizable in a § 2241 petition because Green should be able to

meet the gatekeeping provision of section 2255 in order to raise

this claim, if at all, in a second or successive 2255 motion

filed in the sentencing court.

       Plaintiff’s objections are difficult to decipher.

Furthermore, to a large degree, they do not direct the court to

specific errors in the PF&R but, rather, merely restate the same

arguments previously made without confronting the deficiencies

identified in the PF&R.

       As Magistrate Judge Tinsley correctly noted, Green

challenges the validity of his conviction and sentence and,

therefore, in view of the nature of his claims, his application

must be considered to be a Motion to Vacate, Set Aside or Correct

his sentence under § 2255.   Motions under 28 U.S.C. § 2255 are

the exclusive remedy for testing the validity of federal

judgments and sentences unless there is a showing that the remedy

is inadequate or ineffective.    See Hahn v. Moseley, 931 F.3d 295,

300 (4th Cir. 2019) (“Generally, defendants who are convicted in

federal court must pursue habeas relief from their convictions

and sentences through the procedures set out in 28 U.S.C. §

2255.”).   The remedy under § 2241 is not an additional,




                                  3
alternative or supplemental remedy to that prescribed under §

2255.

          “Nonetheless, § 2255 includes a ‘savings clause’ that

preserves the availability of § 2241 relief when § 2255 proves

`inadequate or ineffective to test the legality of a [prisoner’s]

detention.’”    Hahn, 931 F.3d at 300 (quoting 28 U.S.C. §

2255(e)); see also In re Jones, 226 F.3d 328, 333 (4th Cir. 2000)

(“[W]hen § 2255 proves `inadequate or ineffective to test the

legality of . . . detention,’ a federal prisoner may seek a writ

of habeas corpus pursuant to § 2241.”).    “In determining whether

to grant habeas relief under the savings clause, [a court should]

consider (1) whether the conviction was proper under the settled

law of this circuit or Supreme Court at the time; (2) if the law

of conviction changed after the prisoner’s direct appeal and

first § 2255 motion; and (3) if the prisoner cannot meet the

traditional § 2255 standard because the change is not one of

constitutional law.”    Hahn, 931 F.3d at 300-01 (citing In re

Jones, 226 F.3d at 333-34).

          The United States Court of Appeals for the Fourth Circuit

has also held that a person in federal custody may, under certain

circumstances, use the savings clause under § 2255 to challenge

his sentence.    See United States v. Wheeler, 886 F.3d 415, 428

(2018).    In Wheeler, the Fourth Circuit held that § 2255 is




                                  4
inadequate or ineffective to test the legality of a sentence

when:

          (1) at the time of sentencing, settled law of this
          circuit or the Supreme Court established the
          legality of the sentence; (2) subsequent to the
          prisoner's direct appeal and first § 2255 motion,
          the aforementioned settled substantive law changed
          and was deemed to apply retroactively on
          collateral review; (3) the prisoner is unable to
          meet the gatekeeping provisions of § 2255(h)(2)
          for second or successive motions; and (4) due to
          this retroactive change, the sentence now presents
          an error sufficiently grave to be deemed a
          fundamental defect.

Id. at 429 (citing In re Jones, 226 F.3d 328, 333–34 (4th Cir.

2000)).

          The plaintiff bears the burden of showing the inadequacy

or ineffectiveness of a § 2255 motion.    See McGhee v. Hanberry,

604 F.2d 9, 10 (5th Cir. 1979).    The fact that relief under §

2255 is barred procedurally or by the gatekeeping requirements of

§ 2255 does not render the remedy of § 2255 inadequate or

ineffective.    See In re Jones, 226 F.3d at 332-33; Young v.

Conley, 128 F. Supp.2d 354, 357 (S.D.W. Va. 2001); see also

Cradle v. United States, 290 F.3d 536, 538-39 (3d Cir. 2002) (“It

is the inefficacy of the remedy, not the personal inability to

use it, that is determinative.    Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant

relief, the one-year statute of limitations has expired, or the

petitioner is unable to meet the stringent gatekeeping

requirements of the amended § 2255.”) (citations omitted).      A

                                  5
section 2241 petition that seeks to challenge the validity of a

federal sentence must either be dismissed or construed as a

section 2255 motion.   Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir.

2000).

         With respect to his claim under Johnson, Dimaya, and

Davis, Magistrate Judge Tinsley concluded that plaintiff could

satisfy the gatekeeping provisions of § 2255 because those

decisions are new rules of constitutional law that may be applied

retroactively on collateral review.   Green objects to the PF&R’s

ultimate conclusion that this claim is not cognizable in § 2241.

Green does not really grapple with the analysis in the PF&R

detailing why he is unable to proceed under the savings clause on

this claim but, instead, points the court to his claim under the

First Step Act.   Green’s objection is OVERRULED.

         As to Green’s claim under the First Step Act, Magistrate

Judge Tinsley concluded that Green was not entitled to relief

because § 403 of the Act is not retroactive.   Once again, Green

objects to the PF&R’s ultimate conclusion but does not point to

any specific error in its analysis.   Just this month, the United

States Court of Appeals considered § 403 of the Act and concluded

that it did not apply to a defendant whose case was pending on

direct appeal when the First Step Act was enacted.     United States

v. Jordan, ___ F.3d ___, 2020 WL 1022420, *10 (4th Cir. Mar. 3,

2020).   Of the reach of § 403, the court explained:


                                 6
     Jordan’s final argument also concerns his §
924(c) sentences. At the time Jordan was
sentenced, it was clear that § 924(c)’s sentencing
regime mandated a five-year mandatory minimum
sentence for a first conviction and a 25-year
consecutive mandatory minimum for a second, even
when both convictions arose from a single
proceeding, see Deal v. United States, 508 U.S.
129, 137, 113 S. Ct. 1993, 124 L. Ed.2d 44 (1993),
and Jordan was sentenced accordingly, to a
five-year prison term on his first § 924(c)
conviction and to 25 years on his second. But
while Jordan’s case was pending on appeal,
Congress enacted the First Step Act, which amends
§ 924(c) so that the 25-year mandatory minimum for
a second or subsequent offense applies only when a
prior conviction under § 924(c) already “has
become final.” Pub. L. No. 115-391, § 403(a), 132
Stat. 5194, 5222. Under the First Step Act, in
other words, the 25-year mandatory minimum is
reserved for recidivist offenders, and no longer
applies to multiple § 924(c) convictions obtained
in a single prosecution. According to Jordan, the
First Step Act should apply to him on appeal,
which would mean that his second § 924(c)
conviction would be subject only to a five-year
sentence, not to the 25-year sentence he is
serving.

     This question is governed by the text of the
First Step Act, which provides that § 403(a)’s
“amendments” to § 924(c) “shall apply to any
offense that was committed before the date of
enactment of this Act, if a sentence for the
offense has not been imposed as of such date of
enactment.” § 403(b), 132 Stat. at 5222 (emphasis
added). Jordan was sentenced by the district
court in October of 2017, more than a year before
the “date of enactment” of the First Step Act in
December of 2018. So the question is whether
Jordan’s sentence was “imposed” for purposes of §
403(b) when the district court entered his
sentence – in which case the First Step Act would
not apply to him – or whether, as Jordan argues,
it will not be “imposed” until it becomes final
after direct appeal – in which case he should get
the benefit of the First Step Act on this appeal.
Like the government, we think Jordan’s sentence

                        7
       was “imposed” in the district court, rendering §
       403(a) inapplicable to his case.

Id. at *8.    As the court summed it up:

            Any reduction in criminal penalties will pose
       difficult line-drawing questions when it comes to
       retroactivity. Here, Congress decided to extend
       the more lenient terms of § 403(a) of the First
       Step Act to some but not all pre-Act offenders,
       with the date of sentencing in the district court
       drawing the line between those who are covered and
       those who are not.

Id. at *10.

       Green’s sentence was imposed on June 30, 2010, long

before the First Step Act was enacted.     Accordingly, he is not

entitled to relief under § 403.   See United States v. Melvin, 777

F. App’x 652, 653 (4th Cir. Sept. 20, 2019) (“Although the First

Step Act altered the circumstances under which 18 U.S.C. § 924(c)

offenses are subject to enhanced mandatory minimum sentences,. .

. Congress expressly limited the retroactivity of that provision

to offenses for which sentence was not yet imposed as of the

First Step Act’s date of enactment[.]”); see also Willingham v.

United States, No. 19-12207, 2020 WL 1053098, *2 (11th Cir. Mar.

4, 2020) (“Section 403 of the First Step Act provides expressly

that the amendment to section 924(c) applies only to defendants

not yet sentenced when the Act was enacted. . . .    Willingham was

sentenced in September 2015:   more than three years before

Congress enacted the First Step Act on 21 December 2018.    By its

plain language, section 403 is thus inapplicable to Willingham.


                                  8
The district court concluded correctly that it lacked authority

to reduce Willingham’s sentence pursuant to section 403.”);

United States v. Hamilton, No. 17-10490, 2020 WL 362943, *2 (9th

Cir. Jan. 22, 2020) (“Section 403 of the First Step Act excludes

Hamilton because his sentence has already been `imposed.’”).

Green’s objection is OVERRULED.

       Having reviewed the Findings and Recommendation filed by

Magistrate Judge Tinsley, the court hereby OVERRULES plaintiff’s

objections and adopts the findings and recommendations contained

therein.   Accordingly, the court hereby DENIES plaintiff’s motion

for summary judgment, DISMISSES plaintiff’s amended petition

under 28 U.S.C. § 2241, and directs the Clerk to remove this case

from the court’s active docket.

       Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).   A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”   28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing


                                  9
standard is not satisfied in this instance.          Accordingly, the

court DENIES a certificate of appealability.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff, pro se, and counsel of

record.

          IT IS SO ORDERED this 30th day of March, 2020.

                                   ENTER:



                                  David A. Faber
                                  Senior United States District Judge




                                  10
